                 Case 2:20-cv-00115-JCC Document 27 Filed 03/17/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    CONTINENTAL MEDICAL TRANSPORT                      CASE NO. C20-0115-JCC
      LLC, d/b/a JET RESCUE,
10
                                                         MINUTE ORDER
11                          Plaintiff,
                 v.
12
      HEALTH CARE SERVICE CORPORATION,
13    d/b/a BLUE CROSS BLUE SHIELD OF
      ILLINOIS, and THE BOEING COMPANY
14
      CONSOLIDATED HEALTH AND WELFARE
15    BENEFIT PLAN,

16                          Defendants.

17

18          The following Minute Order is made by direction of the Court, the Honorable John C.

19   Coughenour, United States District Judge:

20          This matter comes before the Court on the parties’ stipulated motion to extend the

21   discovery deadline until April 14, 2021 (Dkt. No. 26.) Having reviewed the motion and the

22   relevant record and finding good cause, the Court hereby GRANTS the motion. All other

23   deadlines remain unchanged.

24          //

25          //

26          //


     MINUTE ORDER
     C20-0115-JCC
     PAGE - 1
            Case 2:20-cv-00115-JCC Document 27 Filed 03/17/21 Page 2 of 2




 1        DATED this 17th day of March 2021.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Paula McNabb
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0115-JCC
     PAGE - 2
